Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent William Patrick Prendergast is suspended from the practice of law for six months. Respondent William Patrick Prendergast shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald, J., took no part.